 



Exhibit 10.34
Amendment to Construction Agreement
Of March 13, 2008

Between:   Omrix Biopharmaceuticals Ltd.
Company No. 512166059
Of Blood Services Building, P.O. Box 888 Tel Hashomer, Kiryat Ono, 55100
(hereinafter: the “Customer”)

of the First Part;

And:   S&A DESIGN AND CONSTRUCTION LTD.
Company No. 512410218
Of 4 Hasadna’ot Street, Herzliya Pituach, 54728
(hereinafter: the “Contractor”)

of the Second Part;

     
WHEREAS:
  On August 2, 2006, the Customer and the Contractor signed a global payment
contract for the design and construction of a medical preparations factory
(hereinafter: the “Original Agreement”) under which the Contractor is performing
design and construction works for a new factory for the Customer (hereinafter:
the “Original Project”); and
 
   
WHEREAS:
  The Customer wishes to expand the Original Project and perform additional
works on the site, in accordance with the provisions of this document
(hereinafter: the “Current Project”),

Now, therefore, it is declared, stipulated and agreed by and between the parties
as follows:

1.   The Current Project shall be performed in accordance with the conditions of
this document of principles and the appendixes hereto, and in accordance with
the conditions of the Original Agreement, mutatis mutandis (in the event of any
conflict, the provisions of this document of principles and the appendixes to it
shall prevail).   2.   The Current Project shall include initial planning and
purchase of parts, materials and devices as set out in this document of
principles and the appendixes hereto, and the doing of particular works as set
out below.   3.   Under the Current Project, the Contractor shall design the
Project up to the design level and performance stage defined in Appendix A.





--------------------------------------------------------------------------------



 



- 2 -



4.   The Contractor shall order and perform the works set out in Appendix B in
the Current Project in accordance with the timetable set out in Appendix D.   5.
  The Contractor shall supply the materials, parts and devices set out in
Appendix C under the Current Project.   6.   The areas included in the Current
Project shall be marked on a sketch to be attached to this document of
principles as Appendix E.   7.   Consideration:

  7.1.   In consideration for performance of the Current Project (i.e., all of
the works set out in this document of principles — sections 1-6 above), the
Customer shall pay the Contractor final and total consideration in New Israeli
Shekels in the equivalent of the sum of $8,000,000, in accordance with
completion of the following milestones:

  7.1.1.   $2,000,000 shall be paid to the Contractor as a down payment on the
date of execution of this document of principles;     7.1.2.   $400,000 shall be
paid upon completion of the initial design, and approval of it by the Customer;
    7.1.3.   $500,000 shall be paid after 90% of the design review has been
completed and approved by the Customer;     7.1.4.   $800,000 shall be paid when
the panels of the clean rooms arrive on site;     7.1.5.   $800,000 shall be
paid when the air conditioning units for the clean rooms arrive on site;    
7.1.6.   $800,000 shall be paid upon mechanical completion of the clean rooms —
i.e., construction of the clean rooms, assembly of the FFUs, light fittings,
flooring and paneling, installation of air conditioning units and other
installations such that it shall be possible to operate the clean rooms on
demand.     7.1.7.   $600,000 shall be paid after completion of mechanical
construction of the laboratory, i.e., completion of construction of the
structure of the laboratory and preparation of it for installation of furniture
(including walls, floor, air conditioning, electricity, plumbing, etc., except
for equipment);     7.1.8.   $1,000,000 shall be paid at the end of installation
of all laboratory equipment within the laboratory so that it shall be possible
to commence working in the laboratory immediately;     7.1.9.   $600,000 shall
be paid after the containers arrive on site;     7.1.10.   $500,000 shall be
paid upon execution of an agreement between the Contractor and the manufacture
of the filling machines (subject to an agreement that shall be signed with the
machine manufacturer).



--------------------------------------------------------------------------------



 



- 3 -



8.   Guarantee:       In assurance of the performance of all of its undertakings
under this Contract, on the date of execution of this Contract, and in return
for payment of the down payment (the first installment as set out in section
7.1.1), the Contractor shall deposit an autonomous dollar-linked bank guarantee
in the New Israeli Shekel equivalent of the sum of $1,000,000 (one million
dollars) in the form attached to the Original Agreement as Appendix L1
(hereinafter: the “Autonomous Guarantee”), and sections 27, 28 and 29 of the
Original Agreement shall also apply to this document of principles, mutatis
mutandis. For the avoidance of doubt, it is hereby clarified that those
provisions of the Original Agreement related to the possibility of exercising
the bank guarantee and the method of exercise of it shall also apply to this
document of principles, mutatis mutandis. In the event of a fundamental breach
of this document of principles, the Customer may, pursuant to the conditions of
the Original Agreement, exercise the Autonomous Guarantee.

9.   General Provisions:

  9.1.   Should the Parties to this amendment decide to expand the Current
Project (hereinafter: the “Future Project”) and should an agreement be reached
regarding the price, timetable, and other relevant conditions of the Future
Proect, the Future Project shall be performed under the conditions of the
Original Agreement and in accordance with the principles thereof (including the
type nature and scope of securities), which shall be re-executed for the purpose
of performance of the Future Project, mutatis mutandis only, together with all
of the appropriate technical appendixes.     9.2.   For the avoidance of doubt,
it is hereby clarified that all of the products of the Current Project shall
belong to the Customer only, subject to payment of the full consideration as set
out in section 7 above.     9.3.   The provisions of this amendment shall not
require the customer to order the rest of the work required to complete the
Future Project from the Contractor. If no agreement is reached by the Parties
with respect to performance of the Future Project, the Customer shall be
entitled to contact a third party to perform the Future Project, on the basis of
the products of the work done by the Contractor in accordance with this
amendment, and the Contractor shall have no claims against the Customer and/or
such third party in respect thereof. Without derogating from the aforesaid, the
Contractor undertakes to keep skilled and professional manpower in order to
enable performance of the works to complete the Future Project within a
reasonable and acceptable timetable. The Contractor shall be released from this
undertaking if the Parties do not reach an agreement regarding the performance
of the Future Project by the contractor within 4 months after completion of the
Future Project.     9.4.   For the avoidance of doubt, it is hereby clarified
that a fundamental breach of the Original Agreement by the Contractor shall be
deemed to also be a breach of this document of principles, which shall enable
the Customer to rescind this document of principles (subject to rescission of
the Original Agreement).



--------------------------------------------------------------------------------



 



- 4 -

  9.5.   For the avoidance of doubt, it is hereby clarified that the Customer’s
right to rescind this document of principles, should such right arise, due to
breach of this document of principles, shall not be dependent upon the Original
Agreement, and shall not require rescission of the Original Agreement.

In witness whereof, the Parties have hereunto set their hands:

      /s/ Nissim Mashiach   /s/ Eric Shem Tov       Omrix Biopharmaceuticals
Ltd.   S&A Design and Construction Ltd.